Citation Nr: 0639825	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) which denied reopening of a claim of 
service connection for right ear hearing loss, and denied 
service connection for left ear hearing loss under a merits 
analysis.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by rating decision in April 2001; the veteran did not file a 
timely notice of disagreement. 

2.  Evidence received since the April 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
right ear hearing loss claim.

3.  Left ear hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is left ear hearing loss otherwise related to service or 
to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  New and material evidence has not been received to reopen 
the claim of service connection for right ear hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Left ear hearing loss was not incurred or aggravated in 
service, nor is left ear hearing loss proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in 
December 2003 and November 2006.  The December 2003 notice 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection.  The November 2006 notice informed the veteran of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Reopening of Right Ear Claim

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  A claim of service connection 
for right ear hearing loss was denied by rating decision in 
April 2001.  However, the veteran did not file a notice of 
disagreement, and that decision became final.  However, a 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
In November 2003, the veteran requested that his claim be 
reopened.  The RO denied the request, and the present appeal 
ensued.  The Board notes that the statement of the case 
reflects that the RO subsequently reopened the right ear 
hearing loss claim, but denied under a merits analysis.  
However, although the RO may have determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under the version of 38 C.F.R. § 3.156 applicable to the 
present appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The evidence that was associated with the claims file in 
April 2001 included service medical records, statements from 
the veteran, and the report of a VA examination.  The service 
medical records do not show hearing testing measuring 
auditory thresholds at various frequencies.  On examination 
for entry into service, the veteran's hearing was found to be 
15/15 bilaterally.  The testing method was not specified.  On 
a separation examination in January 1946, his hearing was 
20/20 bilaterally on a coin click test, and 15/15 bilaterally 
on whispered voice and spoken voice tests.  External otitis 
was noted in the right ear.  In a March 1946 rating decision, 
the RO granted service connection for otitis of the right 
ear.

In a January 2001 claim for VA compensation for service-
connected disabilities, the veteran indicated that he had 
right ear hearing loss that he had first noticed about five 
years prior to filing the claim.  In February 2001, he wrote 
that he had experienced progressive difficulty hearing in his 
right ear over the preceding three or four years.  He noted 
that he had served in tanks, including in combat, and had 
been exposed to artillery noise.  He also stated that he had 
a fungus in his right ear for an extended period during 
service.

On VA examination in March 2001, both ears appeared clear, 
without evidence of otitis externa.  Audiometric testing 
revealed auditory thresholds in the right ear of 40 decibels 
or greater at the frequencies 2000, 3000, and 4000 Hertz.  In 
the left ear, the auditory threshold was above 40 decibels at 
the frequency 4000 Hertz.  Speech recognition scores were 88 
percent in the right ear and 100 percent in the left ear.  
The examiner's impression was presbycusis, age-related 
hearing loss.

The evidence that has been added to the claims file since 
April 2001 includes additional statements from the veteran 
and more recent VA medical records.  In a September 2004 
statement, the veteran wrote that his hearing loss was due to 
exposure to artillery noise at close range during service.  
He also asserted that the hearing loss might be partly caused 
by the fungus that he had during service.  In October 2004, 
he described his proximity to the tank gun as it was fired in 
combat.

On VA audiometric testing in March 2004, the auditory 
thresholds in the right ear again were 40 decibels or greater 
at the frequencies 2000, 3000, and 4000 Hertz.  In the left 
ear, the auditory thresholds were 40 decibels at the 
frequencies 3000 and 4000 Hertz.  Speech recognition scores 
were 88 percent in the right ear and 96 percent in the left 
ear.  A VA physician who reviewed the test results and claims 
file noted that the veteran's hearing was found to be normal 
at separation from service, that he reported having noticed 
hearing loss in the most recent four to five years, and that 
his current hearing thresholds were consistent with his age.  
The physician expressed the opinion that the most likely 
etiology of the hearing loss was presbycusis, and that it was 
less likely than not that the current hearing loss was 
related to service.

On VA audiometric testing in January 2006, the auditory 
thresholds in the right ear were 40 decibels or greater at 
the frequencies 2000, 3000, and 4000 Hertz.  In the left ear, 
the auditory thresholds were greater than 40 decibels at the 
frequencies 3000 and 4000 Hertz.  Speech recognition scores 
were 84 percent in the right ear and 100 percent in the left 
ear.  Examination revealed no external otitis in either ear.  
In response to a request for an opinion, a reviewing 
physician stated that it would be extremely unusual for 
fungal infection to produce hearing loss.  The physician 
opined that there was no likelihood that the current hearing 
loss was related to a fungus during service, and that the 
most likely etiology of the current hearing loss was 
presbycusis.

After reviewing the totality of the evidence, the Board is 
unable to find that evidence received since the April 2001 
rating decision is new and material.  The Board's reading of 
the various medical opinions is that it is less likely than 
not that the right ear hearing loss was due to any incident 
of service, including the claimed noise exposure or to the 
otitis infection during service.  In fact, the most recent 
examination revealed no evidence of current otitis externa, 
and this argues against any implied assertion that the 
service-connected otitis externa of the right ear caused or 
aggravated the right ear hearing loss.  In other words, the 
medical evidence received since April 2001 is not only 
against direct service connection, but also any implied 
secondary service connection claim.  None of the evidence 
received since the April 2001 rating decision raises a 
reasonable possibility of substantiating the underlying 
claim.  As such, evidence received since April 2001 is not 
new and material.  Such a conclusion appears to be consistent 
with applicable caselaw.  In this regard, the United States 
Court of Appeals for Veterans Appeals has held that evidence 
that is unfavorable to the appellant's case and which 
supports the previous denial cannot trigger a reopening of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992). 

Left Ear Claim on the Merits

The veteran attributes his current left ear hearing loss to 
noise exposure and fungal infection during service.  The 
evidence pertinent to the left ear has been set forth above 
and will not be repeated.  Based on the medical tests since 
2001, the Board acknowledges that the veteran currently has 
left ear hearing impairment that reaches the level of 
disability for VA purposes under 38 C.F.R. § 3.385.  However, 
service medical records do not document hearing loss during 
service or at the time of separation from service.  Moreover, 
the veteran reported first noticing left ear hearing loss 
many years after service.  Further, a VA physician has opined 
that the current hearing loss is not related to noise or 
infection during service, and there is no medical finding or 
opinion that supports a link between service and the current 
hearing loss.  The medical evidence also shows no current 
otitis externa infection which argues against any secondary 
relationship to the service-connected otitis externa (which, 
the Board notes, is otitis externa of the right ear, not left 
ear).  At any rate, under any of these potential theories of 
service connection, the preponderance of the evidence is 
against the veteran's left ear hearing loss appeal. 


	ORDER

The veteran's claim of service connection for right ear 
hearing loss has not been reopened.  Entitlement to service 
connection for left ear hearing loss is not warranted.  The 
appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


